         Case 5:20-cv-00453-MTT Document 55 Filed 04/09/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


ASHLEY DIAMOND,

                              Plaintiff,

               v.                                       CASE NO. 5:20-CV-00453-MTT

TIMOTHY WARD, et al.,

                              Defendants.



                    DECLARATION OF JAMMI BLAKE DUCKWORTH

I, J. Blake Duckworth, hereby declare and state as follows:

   1. My name is Blake Duckworth and I was formerly incarcerated at Coastal State Prison. I
      was released on September 9, 2020.

   2. I met Ashley in June 2020 when she was transferred to N-B, my dormitory at Coastal.

   3. A few days before Ashley was transferred into the dorm, Unit Manager Rodney Jackson
      called a dormitory-wide meeting where he announced that a “transgender” would be moved
      into our dorm. Our dormitory housed about 90 people, so there was a total of about 90
      people present at that meeting who heard his remarks.

   4. During the meeting Unit Manager Jackson warned the residents of the dormitory to prepare
      for a “freak show.” He made crass jokes about Ashley’s body and crude references to her
      genitalia, and was very derogatory and disrespectful in referring to her. He also only used
      male pronouns when referencing Ashley.

   5. The day Ashley arrived in the dormitory there was another meeting, just among inmates in
      the dormitory. Despite the hostility in the room due to Unit Manager Jackson’s “warnings”
      about Ashley’s arrival, Ashley stood in front of the group, introduced herself, and smiled
      in an attempt to put her best foot forward.

   6. I noticed that none of the other residents would approach or speak to Ashley, so I took it
      upon myself to introduce myself to her and we struck up a friendship. Our friendship is
      Case 5:20-cv-00453-MTT Document 55 Filed 04/09/21 Page 2 of 6




   unconventional because many people would not expect a white heterosexual man like me
   to be friends with a Black transgender woman like Ashley. However, I have learned so
   much from my friendship with Ashley and see her for the full person she is.

7. When Ashley and I first became friends, she actually apologized to me and said she knew
   that our friendship could potentially isolate me and make me a target of harassment since
   she was already facing harassment and threats of abuse as a transgender woman in a men’s
   prison. I told Ashley not to apologize for who she was, or for being my friend.

8. As our friendship grew and I spent more time with Ashley, it became clear to me that her
   experiences in prison were a lot different than those of male inmates, and I began to notice
   the constant harassment and abuse that Ashley experienced as a transgender woman.

9. As a transgender woman, Ashley never had any peace or quiet in the dormitory, and never
   anything like safety. People were constantly making crude sexual comments and innuendos
   to Ashley—not just on an almost daily basis, but often multiple times a day.

10. Men in the dormitory also forced themselves on Ashley, threatened her, propositioned her
    for sex, touched her sexually, exposed themselves to her, and even tried to rape her.

11. Ashley’s cell door did not lock, which made the abuse and harassment worse. The cell door
    was frequently a source of worry and concern for Ashley since anyone could come into her
    cell at any time of the day or night. I can remember Ashley complaining about the lock
    repeatedly and asking for repairs, but to my knowledge the lock never got fixed.

12. Ashley also had a small window on her cell door that allowed passersby to see her when
    she was changing, sleeping, or partially clothed in the mornings. I saw officers and inmates
    watching Ashley through the window, which made me feel embarrassed and
    uncomfortable. When Ashley tried to create a privacy screen for her cell window using old
    papers, officers made it her take it down.

13. Ashley also had to shower alongside the other men in the dormitory, because even though
    she was transgender, she did not have access to private showers. I remember seeing male
    inmates clamoring to get a glimpse of her showering naked, using whatever excuse to hang
    around the bathroom when she was there.

14. Whether it was the communal showers or her cell, Ashley’s total lack of privacy in the
    dormitory was dangerous, because it provoked more sexually aggressive behavior from the
    men in the dormitory.


                                             2
      Case 5:20-cv-00453-MTT Document 55 Filed 04/09/21 Page 3 of 6




15. Because Ashley constantly lived in fear and GDC officers did nothing to protect her, I
    began to make it my business to look out for Ashley and try to stem the tide of abuse she
    had to constantly endure. I frequently checked on her and spent time with her to make the
    dormitory environment feel a little safer. When people saw us together, they tended to leave
    her alone.

16. One day in July 2020, a friend notified me that a man who is a known gang member had
    entered our dormitory after being allowed in by guards, and shortly after arriving he was
    seen near Ashley’s cell. My friend and I got a bad feeling, so we went to Ashley’s cell, just
    in time to see her getting assaulted by the gang member who was trying to rape her.

17. I saw that the man had cornered Ashley and was pinning her by the waist while forcibly
    trying to rip off her clothes. I heard Ashley scream “stop” repeatedly as the man continued
    to grab her and pull off her pants.

18. I jumped into action immediately and yelled to startle her attacker. When the man separated
    from Ashley, he was partially undressed and both their clothes were disheveled.

19. After the man ran away, Ashley confirmed that I had interrupted a sexual assault and that
    her attacker was in the process of trying to rape her.

20. Although I felt relieved to help Ashley, I was outraged that GDC officials had not taken
    steps to protect her and had even taken steps to endanger her.

21. No one on staff came to check on Ashley after she was attacked, and GDC’s on-duty officer
    is the person who let Ashley’s attacker into the dormitory and sat idly when he entered her
    cell.

22. When I confronted the GDC guard on duty to ask why he let the gang member enter the
    dormitory, he looked embarrassed but could not give me a reason why.

23. Unfortunately, this wasn’t the first or the last time Ashley was attacked in GDC. I’ve
    witnessed Ashley being sexually threatened, propositioned, groped, and abused at Coastal
    more times than I can recall. Ashley has also spoken to me about all the abuse and attacks
    she has experienced at other male prisons prior to Coastal.

24. Sad as it is, Ashley’s attacks are no surprise because putting a woman like Ashley in a
    men’s prison like Coastal is a recipe for disaster. It makes absolutely no sense given
    Ashley’s transition, her visible breasts, and how unmistakable her female identity.



                                             3
      Case 5:20-cv-00453-MTT Document 55 Filed 04/09/21 Page 4 of 6




25. Housing Ashley at any male prison is a mistake regardless of the security level (minimum
    security, medium security, closed security) because in any male prison environment,
    Ashley is always going to be a target for abuse.

26. Choosing to put Ashley in a dormitory like ours at Coastal is also unforgivable because our
    dormitory is filled with men who are known sex offenders and sexual predators.

27. To my horror, even though Ashley was in such obvious danger at Coastal, GDC officials
    did not do anything to protect Ashley after she arrived. Instead, GDC officials treated her
    with hostility just because of who she is, a transgender woman.

28. One time, I heard GDC Officer Mitchell, who is high up in Coastal’s chain of command,
    express disgust about Ashley and make disparaging remarks towards her because she is
    transgender.

29. Mitchell also directed the disrespectful comments to me, an inmate, as if Ashley was just
    a joke, not a person, and I should join in mistreating her. It made me extremely
    uncomfortable and even more worried about her safety.

30. Since GDC officials would not, and, it is my understanding, still do not take steps to protect
    Ashley, the only thing preventing Ashley from being raped on any given day is inmates
    coming to her aid like I did, before my release.

31. Ashley and I have stayed in regular contact since my September 2020 release, so I know
    she still struggles with sexual abuse and harassment at Coastal and, if anything, things have
    gotten worse since I left.

32. A little over one week after I left Coastal, Ashley was sexually assaulted multiple times in
    one weekend because I was no longer able to protect her from potential attackers. Learning
    of these attacks tore me up inside.

33. It seems like every time we speak, Ashley has a new horror story to report, or else intense
    feelings of hopelessness and depression because GDC officials still won’t protect her.

34. In addition to safety challenges, Ashley complains to me a lot about not getting the
    healthcare she needs as a transgender woman with gender dysphoria.

35. When we were incarcerated together, I saw Ashley struggle because she was growing facial
    hair and not getting her hormone shots on time. I remember Ashley trying to get approved



                                              4
      Case 5:20-cv-00453-MTT Document 55 Filed 04/09/21 Page 5 of 6




   for gender dysphoria treatment like gender expression accommodations and hair care
   removal, but always getting turned away.

36. Ashley wasn’t even able to get any mental health counseling for her gender dysphoria. I
    just remember her coming back to the dormitory with sudoku puzzles.

37. Ashley was also given sheets of paper with smiley faces and frowny faces—the kind that
    you would give to a child to help them identify their emotions—that she was supposed to
    color in. It was baffling to me because anyone would have known that coloring and sudoku
    puzzles were not treatment for gender dysphoria.

38. The whole situation with her healthcare made Ashley visibly anxious and depressed. She
    even admitted to me that she had tried to castrate herself a few times at Coastal because
    her dysphoria was so bad.

39. Even though I’m not a doctor, it was obvious even to me that small things like hair removal
    treatment could have really improved Ashley’s situation. But GDC officials refused to be
    proactive or take any preventive steps to help Ashley.

40. I remember one time that Ashley’s castration attempts got so bad that she was unable to
    urinate for days on end, which had us both worried. I remember hearing that GDC doctors
    told Ashley that if her castration attempts continued and things got any worse, she might
    have permanent damage to her kidneys that could lead to death.

41. Coupled with all the sexual harassment, abuse and attacks that Ashley experienced, as well
    as the constant fear of the next attack, being at Coastal was an impossible situation for
    someone like Ashley to have to live through.

42. Ashley’s problems at Coastal are unfixable because putting a transgender woman in a
    men’s prison simply doesn’t work. A male prison like Coastal will never be safe enough
    for a woman like Ashley to live in without constant danger, repression, and fear.

43. Ashley’s challenges with safety and healthcare have taken a tremendous toll on her.
    Whenever we speak, almost all I hear is Ashley’s anxiety, despair, and anguish. More and
    more, she sounds hopeless and depressed, like she’s ready to stop fighting and just give up.

44. Ashley has admitted that she has attempted suicide a few times in recent months, and these
    days Ashley is struggling with suicidal thoughts again.




                                             5
         Case 5:20-cv-00453-MTT Document 55 Filed 04/09/21 Page 6 of 6




   45. Because of all the abuse and suffering she is experiencing at Coastal, Ash ley has begun
       thinking of death as a means of escape where she can be at peace. Hearing Ashley' s pain
       and anguish but not being able to help her is·excruciating to me as her friend.

   46. Learning that Ashley' s tentative parole date has been set back by almost a year due to
       retaliation is shocking as well as scary.

   4 7. Ash ley is kind and generous and has more than paid off her debts to society. She deserves
        to come home to her community where she can heal and get the healthcare she needs.

   48. But if Ashley is going to be in GDC for even one more day, she should be at a fema le
       fac ility where her need for safety and humane treatment can be met at even a minimal level.

   49. Other.vise, I don't know how Ashley wi ll survive her incarceration.

   50. I worry that Ashley is going to kill herself so she docs not have to experience more abuse
       and attacks.

   51. I fear for Ashley's safety and well-being every day.

Pursuant to 28 U.S.C. § 1746, I hereby declare and state under penalty of perjury that the foregoing
is true and correct to the best of my knowledge, information, and belief.



Dated: March 30, 202 1



                                                              J. Blake Duckworth




                                                 6
